Citation Nr: 1746565	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the disability rating for hypertensive heart disease was properly reduced from 30 percent to 0 percent effective November 1, 2009.

2.  Whether the total disability evaluation based on individual unemployability (TDIU) was properly discontinued from November 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to May 1993 and from June 1997 to October 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO reduced the Veteran's disability rating for hypertensive heart disease from 30 percent to 0 percent effective November 1, 2009, and discontinue the Veteran's TDIU award effective November 1, 2009.  

In June 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Board notes that the Veteran wrote in his August 2010 substantive appeal that he wished to only appeal the reduction of his hypertensive heart disease rating, and not his TDIU discontinuance.  However, the Veteran also checked a box indicating that he wished to appeal all of the issues listed in the statement of the case (SOC), which included the issue of the propriety of the discontinuance of TDIU.  At the hearing in June 2017, the Veteran's representative indicated the issue of discontinuance of TDIU should be reviewed.  Thus, the Veteran has appealed this issue to the Board and indicated continuing desire to pursue it.  





FINDINGS OF FACT

1.  In a May 2000 decision, the RO assigned an initial rating of 30 percent for the service-connected hypertensive heart disease, effective October 24, 1999.  

2.  A June 2009 rating decision proposed to reduce the evaluation assigned for the Veteran's hypertensive heart disease and rate it under the criteria for hypertensive vascular disease.  The same June 2009 rating decision proposed to discontinue the award of TDIU.  

3.  At the time of the reduction, the Veteran's 30 percent disability rating for hypertensive heart disease had been in effect for more than five years and the Veteran had a METS level estimated at 7.  

4.  There was no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated.  

5.  The proposed rating reduction was implemented in an August 2009 rating decision that also discontinued his TDIU award because the Veteran no longer met the schedular requirements for this benefit.  


CONCLUSIONS OF LAW

1.  The reduction in rating for the service-connected hypertensive heart disease from 30 percent to 0 percent effective November 1, 2009, was improper, and restoration of the 30 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.10, 4.40, 4.45, 4.104, Diagnostic Codes 7007, 7101 (2016).

2. The criteria for restoration of a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the restoration of the Veteran's 30 percent rating for hypertensive heart disease and restoration of a TDIU, discussion of the Duties to Notify and Assist is not required.

II.  Rating Reduction

The Veteran claims error in a December 2009 rating decision that reduced the Veteran's compensation for his service-connected hypertensive heart disease from 30 to 0 percent, effective November 1, 2009 and discontinue the Veteran's award of TDIU effective November 1, 2009.  The Veteran argues that his disability has not materially improved and the rating reduction and discontinuance of TDIU are improper.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 20 percent disability rating for hypertension and 20 percent rating for his right knee disability had been in effect for more than five years (i.e., from March 15, 2005 to August 1, 2014).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a).  Further, "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The Board finds that VA has not established the rating reduction and discontinuance of TDIU were proper and they are therefore void. 

The RO proposed to reduce the Veteran's rating for hypertensive heart disease in a June 2009 rating decision based on an April 2009 VA examination and changed the diagnostic code governing the Veteran's disability from the code governing hypertensive heart disease to the code applicable to hypertensive vascular disease.  Both the July 2007 and April 2009 VA examiners opined that the Veteran has hypertension, or hypertensive vascular disease, but not hypertensive heart disease.  However, at the July 2007 and April 2009 VA examinations, both VA examiners gave the Veteran an estimated METs level of 7.  Under the criteria applicable to hypertensive heart disease, this METs level is consistent with a 30 percent rating.  While the VA examiners noted other disabilities that interfere with the Veteran's activity level, they failed to attribute the limitations represented by the METs level estimate to any specific disability.  No clarifying opinion was sought.  Assuming the Veteran has hypertensive vascular disease, if the hypertensive vascular disease results in the METs level indicated by both VA examiners, the Veteran could be entitled to a rating in excess of the currently assigned noncompensable rating.  As the RO failed to clarify this ambiguity, the Board finds that VA has not satisfied the burden to justify the reduction.  

Although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  Further, as the discontinuance of the Veteran's TDIU award was premised on reduction in the Veteran's schedular rating, this discontinuance is also improper.  



	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the 30 percent rating for service-connected hypertensive heart disease is granted, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to TDIU is restored, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


